


117 S1396 IS: America’s College Promise Act of 2021
U.S. Senate
2021-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1396
IN THE SENATE OF THE UNITED STATES

April 27, 2021
Ms. Baldwin (for herself, Mrs. Murray, Mr. Van Hollen, Ms. Klobuchar, Mr. Leahy, Ms. Hirono, Mr. Cardin, Ms. Duckworth, Mrs. Gillibrand, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To amend the Higher Education Act of 1965 to establish State and Indian Tribe grants for community colleges and grants for Historically Black Colleges and Universities, Tribal Colleges and Universities, and Minority-Serving Institutions, and for other purposes.


1.Short titleThis Act may be cited as the America’s College Promise Act of 2021. IState and Indian Tribe grants for community colleges 101.Program authorizedTitle IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at the end the following:

JAmerica’s college promise Federal-State partnership
1State and Indian tribe grants for community colleges
499A.In generalFrom amounts appropriated under section 499G for any fiscal year, the Secretary shall award grants to eligible States and Indian tribes to pay the Federal share of expenditures needed to carry out the activities and services described in section 499E. 499B.Federal share; non-Federal share (a)Federal share (1)In generalSubject to paragraph (2), the amount of the Federal share of a grant under this subpart shall be based on a formula, determined by the Secretary, that provides, for each eligible student in the State or Indian tribe, a per-student amount that is equal to 75 percent of—
(A)for the 2022–2023 award year, the average resident community college tuition and fees per student in all States for the most recent year for which data are available; and (B)for each subsequent award year, the amount determined under this paragraph for the preceding award year, increased by the lesser of—
(i)a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary) since the date of such determination; or (ii)3 percent.
(2)Indian tribesThe amount of the Federal share for an Indian tribe receiving a grant under this subpart shall be the lesser of— (A)the amount determined in accordance with paragraph (1) with respect to such tribe; or
(B)the amount that is 95 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in the community colleges operated or controlled by such tribe. (b)State or tribal share (1)Formula (A)In generalSubject to subparagraph (B), the State or tribal share of a grant under this subpart for each fiscal year shall be the amount needed to pay 25 percent of the average resident community college tuition and fees per student in the 2022–2023 award year for all eligible students in the State or tribe for such fiscal year.
(B)Indian tribesThe tribal share of a grant awarded to an Indian tribe under this subpart for each fiscal year shall be the lesser of— (i)the amount determined in accordance with subparagraph (A) with respect to such tribe; or
(ii)5 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in the community colleges operated or controlled by such tribe. (2)Need-based aidA State or Indian tribe may include, as part of the State or tribal share, any need-based financial aid that—
(A)is provided from State or tribal funds to an eligible student; and (B)may be used by such student to pay costs of attendance other than tuition and fees.
(3)No in-kind contributionsA State or Indian tribe shall not include in-kind contributions for purposes of the State or tribal share described in paragraph (1). (c)Determining number of eligible students (1)In generalFor purposes of subsection (a) and subsection (b), the Secretary shall develop and implement a formula for accurately estimating the number of eligible students in a State or Indian tribe and for making adjustments based on the number of eligible students enrolled on less than a full-time basis and the associated tuition and fees charged to such students in proportion to the degree to which each such student is not attending on a full-time basis.
(2)Initial determinationFor the first year for which grants are awarded under this subpart, the number of eligible students in a State or Indian tribe shall be considered to be equal to the number of eligible students who were in the State or tribe for the preceding school year. (d)Adjustment of grant amountNot later than 180 days after the date on which a State or Indian tribe receives a grant under this subpart, the Secretary shall—
(1)in consultation with the State or tribe concerned, determine whether the actual number of eligible students in the State or tribe for the year covered by the grant is greater than the estimated number of such students that was used to determine the amount of the grant; and (2)in the case of a determination under paragraph (1) that the actual number of eligible students in the State or tribe is higher than such estimate, issue a supplementary grant payment to the State or tribe in an amount that ensures that the total amount of the grant funds received by the State or tribe under this subpart for the year covered by the grant accurately reflects the higher number of eligible students.
499C.Applications
(a)SubmissionIn order to receive a grant under this subpart, a State or Indian tribe shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. (b)ContentsEach application under subsection (a) shall include—
(1)an estimate of the number of eligible students in the State or Indian tribe and the cost of waiving community college tuition and fees for all eligible students for each fiscal year covered by the grant; (2)an assurance that each community college in the State, or operated or controlled by the Indian tribe, as applicable, will waive tuition and fees for eligible students in accordance with section 499D(a);
(3)a description of the promising and evidence-based institutional reforms and innovative practices to improve student outcomes, including transfer and completion rates, that have been or will be adopted by each such community college, such as— (A)providing comprehensive academic, career, and student support services (including mentoring, advising, case management services, and career pathway navigation), especially for low-income, first-generation, and adult students, and other students belonging to racial and other groups that are historically underrepresented in higher education;
(B)providing direct support services, or assistance in applying for such services, such as— (i)childcare, transportation, and emergency financial assistance;
(ii)assistance in obtaining health insurance coverage and accessing health care services, including behavioral and mental health services; (iii)affordable housing;
(iv)nutrition assistance programs or free or discounted food; and (v)means-tested Federal benefit programs, or similar State, tribal, or local benefit programs;
(C)providing accelerated learning opportunities, such as dual or concurrent enrollment programs, including early college high school programs, and reforming course scheduling and credit awarding policies to better meet the needs of students and shorten time to completion; (D)strengthening and reforming remedial and developmental education, especially for low-income, first-generation, and adult students, and other students belonging to racial and other groups that are historically underrepresented in higher education, including through the use of multiple measures (such as a student’s college entrance examination score, grade point average, high school course list, or a placement examination) to identify students in need of remedial education;
(E)utilizing career pathways, including through building capacity for career and technical education, as defined in section 3(5) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(5)), and programs of study, as defined in section 3(41) of such Act (20 U.S.C. 2302(41)), or degree pathways; or (F)providing expanded opportunities for participating in work-based learning, which may include apprenticeship programs, in students’ programs of study;
(4)a description of how the State or Indian tribe will ensure that programs leading to a recognized postsecondary credential meet the quality criteria established by the State under section 123(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3153(a)) or other quality criteria determined appropriate by the State or Indian tribe; (5)an assurance that each community college in the State or under the authority of the Indian tribe have entered into program participation agreements under section 487;
(6)an assurance that the State or Indian tribe will, to the maximum extent practicable, assist eligible students in obtaining information about and accessing means-tested Federal benefit programs and similar, State, tribal, and local benefit programs for which such students may be eligible; (7)an assurance that, for each year of the grant, the State or Indian tribe will notify each eligible student of the student’s remaining eligibility for assistance under this subpart;
(8)if the application is submitted by a State— (A)a description of how the State will support the scaling and increased adoption of the reforms and practices described in paragraph (3);
(B)an assurance that the State will, to the extent practicable, consider changes to State law that will enable more community college students to be eligible for means-tested Federal benefit programs and similar State benefit programs; (C)an assurance that the State will meet the requirements of section 499D(b)(1) relating to the alignment of secondary and postsecondary education; and
(D)an assurance that the State will meet the requirements of section 499D(b)(2) relating to the improvement of transfer pathways between institutions of higher education; and (9)an assurance that the State or Indian tribe will clearly communicate to prospective students, their families, and the general public—
(A)plans to implement the program funded under this subpart; and (B)how eligible students can attend a community college operated by the State or tribe without paying the cost of tuition and fees.
499D.Program requirements
(a)General requirements for States and indian tribesAs a condition of receiving a grant under this subpart, a State or Indian tribe shall meet the following requirements: (1)For each year of the grant the total amount of community college tuition and fees charged to an eligible student in the State or Indian tribe shall be $0.
(2)For each year of the grant no amount of financial assistance for which an eligible student qualifies may be applied to such tuition or fees. (b)State requirementsAs a condition of receiving a grant under this subpart, a State shall meet the following requirements:
(1)Alignment of K–12 and higher education
(A)In generalThe State shall— (i)submit a plan to align the requirements for receiving a regular high school diploma from public schools in the State with the requirements for entering credit-bearing coursework at community colleges in such State; and
(ii)not later than 3 years after the date on which the State first receives a grant under this subpart, certify to the Secretary that such alignment has been achieved. (B)Failure to certifyIf a State does not provide the certification required under subparagraph (A) by the date specified in such subparagraph, the State shall submit to the Secretary, at such time and in such manner as the Secretary may require—
(i)a written explanation for the delay in making the certification; and (ii)a plan that will enable the State to make the certification by not later than 5 years after the date on which the State first received a grant under this subpart.
(2)Transfer pathways
(A)In generalThe State shall— (i)submit a plan, developed in collaboration with faculty from institutions of higher education in the State, to improve transfer pathways between institutions of higher education in the State, including by—
(I)ensuring that associate degrees awarded by community colleges in the State are fully transferable to, and credited as, the first 2 years of related baccalaureate programs at public institutions of higher education in such State; and (II)ensuring that students attending community colleges in the State have access to comprehensive counseling regarding the process for transferring to a 4-year institution of higher education; and
(ii)not later than 3 years after the date on which the State first receives a grant under this subpart, certify to the Secretary that the State is carrying out the plan submitted in accordance with clause (i) and is meeting the requirements of subclauses (I) and (II) of such clause. (B)Failure to certifyIf a State does not provide the certification required under subparagraph (A) by the date specified in such subparagraph, the State shall submit to the Secretary, at such time and in such manner as the Secretary may require—
(i)a written explanation for the delay in making the certification; and (ii)a plan that will enable the State to make the certification by not later than 5 years after the date on which the State first received a grant under this subpart.
(3)ApplicabilityThe Secretary may not apply the requirements under this subsection to an Indian tribe. (c)No additional eligibility requirementsA State or Indian tribe that receives a grant under this subpart may not impose additional eligibility requirements on eligible students other than the requirements under this subpart.
499E.Allowable uses of funds
(a)In generalExcept as provided in subsection (b), a State or Indian tribe shall use a grant under this subpart only to provide funds to each community college in the State, or operated or controlled by such tribe, as applicable, to enable each such community college to waive tuition and fees for eligible students as required under section 499D(a). (b)Additional usesIf a State or Indian tribe demonstrates to the Secretary that the State or Indian tribe has grant funds remaining after meeting the demand for activities described in subsection (a), the State or Indian tribe may use those funds to carry out 1 or more of the following:
(1)Enhancing the quality and equity of public higher education to improve student outcomes, including transfer and completion rates and labor market outcomes. (2)Investing in and diversifying the academic workforce.
(3)Expanding the scope and capacity of high-quality academic and occupational skills training programs at community colleges, which may include collaboration with one or more industry or sector partnerships (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3201)). (4)Improving postsecondary education readiness in the State or Indian tribe, including through outreach and early intervention.
(5)Expanding access to dual or concurrent enrollment programs, such as early college high school programs. (6)Reducing unmet need at public 4-year institutions of higher education.
(c)Use of funds for administrative purposesA State or Indian tribe that receives a grant under this subpart may not use any funds provided under this subpart for administrative purposes relating to such grant. (d)Maintenance of effortA State or Indian tribe receiving a grant under this subpart shall be entitled to receive its full allotment of funds under this subpart for a fiscal year only if, for each year of the grant, the State or Indian tribe provides—
(1)State fiscal support for higher education per FTE student at a level equal to or exceeding the average amount of State fiscal support for higher education per FTE student provided for the 3 consecutive preceding fiscal years; (2)financial support for operational expenses (excluding capital expenses and research and development costs) for public 4-year institutions of higher education at a level equal to or exceeding the average amount provided for the 3 consecutive preceding State or Indian tribe fiscal years; and
(3)financial support for need-based financial aid at a level equal to or exceeding the average amount provided for the 3 consecutive preceding State or Indian tribe fiscal years. (e)Supplement, not supplantFunds made available under this subpart shall be used to supplement, and not supplant, other Federal, State, tribal, and local funds that would otherwise be expended to carry out activities described in this section.
(f)Report requirements
(1)Reporting by States and indian tribesA State or Indian tribe receiving a grant under this subpart shall submit to the Secretary an annual report that shall include— (A)the uses of grant funds under this subpart;
(B)the progress made in fulfilling the requirements of the grant; (C)the rates of transfer, graduation, and attainment of recognized postsecondary credentials at participating community colleges, dis­ag­gre­gated by race, income, and age; and
(D)any other information that the Secretary may require. (2)Reporting by secretaryThe Secretary shall, on an annual basis—
(A)compile and analyze the information described in paragraph (1); and (B)prepare and submit to the authorizing committees a report containing—
(i)the analysis described in subparagraph (A); and (ii)an identification of State and Indian tribe best practices for achieving the purpose of this subpart.
(g)Technical assistanceThe Secretary shall provide technical assistance to eligible States and Indian tribes concerning best practices regarding the promising and evidence-based institutional reforms and innovative practices to improve student outcomes and shall disseminate such best practices among the States and Indian tribes. (h)Continuation of funding (1)In generalExcept as provided in paragraph (2), a State or Indian tribe receiving a grant under this subpart for a fiscal year may continue to receive funding under this subpart for future fiscal years conditioned on the availability of budget authority and on meeting the requirements of the grant, as determined by the Secretary.
(2)DiscontinuationThe Secretary may discontinue funding of the Federal share of a grant under this subpart if the State or Indian tribe has violated the terms of the grant or is not making adequate progress in implementing the reforms described in the application submitted under section 499C. 499F.Automatic stabilizers for america’s college promise (a)Maintenance of effort reliefNotwithstanding subsection (d) of section 499E, a State that meets the qualifying spending requirements may request a waiver of the requirements under such subsection (d). The Secretary shall waive the requirements of such subsection (d) for a State that makes a qualifying request under this subsection as follows:
(1)Tier IWith respect to each State eligible for relief under tier I, such requirements shall be waived for the fiscal year succeeding the fiscal year in which the determination of the State’s eligibility for such relief is made. (2)Tiers II through VWith respect to each State eligible for relief under tier II, III, IV, or V, such requirements shall be waived, in accordance with subsection (d), for—
(A)the fiscal year in which the determination of the State’s eligibility for such relief is made; (B)the fiscal year succeeding the fiscal year described in subparagraph (A); or
(C)both such fiscal years. (b)Match relief (1)State match reliefNotwithstanding subsection (b) of section 499B, a State that is eligible for relief under tier II, III, IV, or V may request relief with respect to the requirements of such subsection (b). The Secretary shall provide relief from the requirements of such subsection (b), for the applicable fiscal year or years, for a State that makes a qualifying request under this paragraph as follows:
(A)Tier IIWith respect to a State that is eligible for relief under tier II, the Secretary shall— (i)apply section 499B(a)(1) by substituting 80 percent for 75 percent; and
(ii)apply section 499B(b)(1)(A) by substituting 20 percent for 25 percent. (B)Tier IIIWith respect to a State that is eligible for relief under tier III, the Secretary shall—
(i)apply section 499B(a)(1) by substituting 85 percent for 75 percent; and (ii)apply section 499B(b)(1)(A) by substituting 15 percent for 25 percent.
(C)Tier IVWith respect to a State that is eligible for relief under tier IV, the Secretary shall— (i)apply section 499B(a)(1) by substituting 90 percent for 75 percent; and
(ii)apply section 499B(b)(1)(A) by substituting 10 percent for 25 percent. (D)Tier VWith respect to a State that is eligible for relief under tier V, the Secretary shall—
(i)apply section 499B(a)(1) by substituting 95 percent for 75 percent; and (ii)apply section 499B(b)(1)(A), by substituting 5 percent for 25 percent.
(2)Applicable fiscal yearsWith respect to each State eligible for relief under tier II, III, IV, or V, the Secretary shall provide the relief under paragraph (1), in accordance with subsection (d), for— (A)the fiscal year in which the determination of the State’s eligibility for such relief is made;
(B)the fiscal year succeeding the fiscal year described in subparagraph (A); or (C)both such fiscal years.
(c)State eligibilityA State’s eligibility for relief under this section shall be determined as follows: (1)Tier IA State shall be eligible for relief under tier I for a fiscal year in which—
(A)
(i)the State was in an elevated unemployment period at any point in the fiscal year; or (ii)the Nation as a whole was in an elevated unemployment period at any point in the fiscal year; and
(B)the State is not eligible for relief under any other tier. (2)Tier IIA State shall be eligible for relief under tier II for a fiscal year in which—
(A)
(i)the State average unemployment rate was equal to or greater than 6.5 percent but less than 7.5 percent at any point in the fiscal year; or (ii)the national average unemployment rate is equal to or greater than 6.5 percent but less than 7.5 percent at any point in the fiscal year; and
(B)the State is not eligible for relief under tier III, IV, or V. (3)Tier IIIA State shall be eligible for relief under tier III for a fiscal year in which—
(A)
(i)the State average unemployment rate was equal to or greater than 7.5 percent but less than 8.5 percent at any point in the fiscal year; or (ii)the national average unemployment rate is equal to or greater than 7.5 percent but less than 8.5 percent at any point in the fiscal year; and
(B)the State is not eligible for relief under tier IV or V. (4)Tier IVA State shall be eligible for relief under tier IV for a fiscal year in which—
(A)
(i)the State average unemployment rate was equal to or greater than 8.5 percent but less than 9.5 percent at any point in the fiscal year; or (ii)the national average unemployment rate is equal to or greater than 8.5 percent but less than 9.5 percent at any point in the fiscal year; and
(B)the State is not eligible for relief under tier V. (5)Tier VA State shall be eligible for relief under tier V for a fiscal year in which—
(A)the State average unemployment rate was equal to or greater than 9.5 percent at any point in the fiscal year; or (B)the national average unemployment rate is equal to or greater than 9.5 percent at any point in the fiscal year.
(d)Discretion in the provision of reliefIn determining the fiscal years for which to provide relief in accordance with subsections (a)(2) and (b) to a State that is eligible under tier II, III, IV, or V, the Secretary shall take into account the following: (1)In the case of a State that requests relief under subsection (a)(2), the fiscal years for which the State requests such relief, including—
(A)if the State requests such relief for the fiscal year for which the determination of the State’s eligibility for such relief is made, the amount by which the State is unable to meet the requirements of section 499E(d) for such fiscal year; and (B)if the State requests such relief for the fiscal year succeeding the year described in subparagraph (A), the amount by which the State anticipates being unable to meet such requirements for such succeeding fiscal year.
(2)In the case of a State that requests relief under subsection (b), the fiscal years for which the State requests such relief, including— (A)if the State requests such relief for the fiscal year for which the determination of the State’s eligibility for such relief is made, the extent to which the State is unable to meet the requirements of section 499B(b) for such fiscal year; and
(B)if the State requests such relief for the fiscal year succeeding the year described in subparagraph (A), the extent to which the State anticipates being unable to meet such requirements for such succeeding fiscal year. (3)The actual or anticipated timing, severity, and duration of the unemployment rate increase during—
(A)the fiscal year for which the determination of the State’s eligibility for such relief is made; (B)the fiscal year succeeding the fiscal year described in subparagraph (A); and
(C)the fiscal year preceding the fiscal year described in subparagraph (A). (4)Other factors determined to be relevant by the Secretary.
(e)Indian tribes
(1)In generalFor purposes of determining the eligibility of an Indian tribe to receive relief under this section— (A)an Indian tribe that operates or controls a community college in a State that is eligible for relief under any tier shall be treated as a State for purposes of receiving relief under such tier, except as otherwise provided in paragraph (2); and
(B)in the case of an Indian tribe that operates or controls a community college in at least 2 different States each of which is eligible for relief under different tiers, the Indian tribe shall receive relief under the tier offering the greatest level of relief. (2)Indian tribe match reliefNotwithstanding subsection (b) of section 499B, an Indian tribe that is eligible for relief under tier II, III, IV, or V may request relief with respect to the requirements of such subsection (b). The Secretary shall provide relief from the requirements of section 499B(b), for the applicable fiscal year or years, for an Indian tribe that makes a qualifying request under this paragraph, by—
(A)with respect to applying section 499B(a)(1), providing the appropriate relief described in subsection (b)(1) of this section; (B)applying section 499B(a)(2)(B) by substituting 100 percent for 95 percent; and
(C)applying section 499B(b)(1)(B)(ii), by substituting 0 percent for 5 percent. (f)DefinitionsIn this section:
(1)Elevated unemployment periodThe term elevated unemployment period— (A)when used with respect to the Nation as a whole, means a consecutive, 3-month period in a fiscal year in which the national average unemployment rate is not less than 0.5 percentage points above the lowest national average unemployment rate for the 12-month period preceding such 3-month period; and
(B)when used with respect to a State, means a consecutive, 3-month period in a fiscal year in which the State average unemployment rate is not less than 0.5 percentage points above the lowest State average unemployment rate for the 12-month period preceding such 3-month period. (2)Qualifying spending requirementsThe term qualifying spending requirements means the requirements that a State not disproportionately decrease spending for any of the categories described in subparagraphs (A) through (C) of section 499E(d)(1) relative to such State’s overall, average decrease in spending for the 3 consecutive preceding fiscal years.
(3)National average unemployment rateThe term national average unemployment rate means the average (seasonally adjusted) rate of total unemployment in all States for a consecutive, 3-month period in a fiscal year, based on data from the Bureau of Labor Statistics of the Department of Labor. (4)State average unemployment rateThe term State average unemployment rate means the average (seasonally adjusted) rate of total unemployment in a State for a consecutive, 3-month period in a fiscal year, based on data from the Bureau of Labor Statistics of the Department of Labor.
499G.AppropriationsThere are authorized to be appropriated, and there are appropriated to carry out this subpart (in addition to any other amounts appropriated to carry out this subpart and out of any money in the Treasury not otherwise appropriated), such sums as may be necessary for fiscal year 2022 and each succeeding fiscal year. 499H.DefinitionsIn this subpart:
(1)ApprenticeshipThe term apprenticeship means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (2)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
(3)Community collegeThe term community college means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate’s degree, including 2-year Tribal Colleges or Universities under section 316 and public 2-year institutions of higher education operated by a State. (4)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
(5)Early college high schoolThe term early college high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965. (6)Eligible studentThe term eligible student means a student who—
(A)is enrolled in an eligible program (as defined in section 481(b)) at a community college on not less than a half-time basis; (B)either—
(i)qualifies for in-State resident community college tuition, as determined by the State or Indian tribe; or (ii)would qualify for such in-State resident community college tuition, but for the immigration status of such student; and
(C)has not been enrolled (whether full-time or less than full-time) for more than 6 semesters (or the equivalent) for which the student received a waiver of community college tuition and fees under section 499D(a). (7)Indian tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5130).
(8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101. (9)Means-tested Federal benefit programThe term means-tested Federal benefit program has the meaning given the term in section 479.
(10)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning as described in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (11)State fiscal support for higher education (A)In generalExcept as provided in subparagraph (B), the term State fiscal support for higher education, used with respect to a State for a fiscal year, means an amount that is equal to the gross amount of applicable State funds appropriated or dedicated, and expended by the State, including funds from lottery receipts, in the fiscal year, that are used to support institutions of higher education and student financial aid for higher education in the State.
(B)ExclusionsState fiscal support for higher education for a State for a fiscal year shall not include— (i)funds described in subparagraph (A) that are returned to the State;
(ii)State-appropriated funds derived from Federal sources, including funds provided under section 499B(b) and section 499J(b); (iii)amounts that are portions of multiyear appropriations to be distributed over multiple years that are not to be spent for the year for which the calculation under this paragraph is being made, subject to subparagraph (D);
(iv)tuition, fees, or other educational charges paid directly by a student to a public institution of higher education or to the State; (v)funds for—
(I)financial aid programs provided to out-of-State institutions of higher education, including aid to students enrolled in such institutions; (II)merit-based financial aid to students awarded on the basis of predicted or actual academic performance;
(III)financial aid for students attending, or annual operating expenses of, proprietary institutions of higher education (as defined in section 102(b)); (IV)financial aid for students attending, or annual operating expenses of, unaccredited institutions;
(V)research and development; (VI)hospitals, athletics, or other auxiliary enterprises; or
(VII)corporate or other private donations directed to 1 or more institutions of higher education permitted to be expended by the State; or (vi)any other funds that the Secretary determines shall not be included in the calculation of State fiscal support for higher education for such State.
(C)Adjustments for biennial appropriationsThe Secretary shall take into consideration any adjustments to the calculations under this paragraph that may be required to accurately reflect State fiscal support for higher education in States with biennial appropriation cycles. (D)Indian tribesIn determining the State fiscal support for higher education of an Indian tribe for a fiscal year, the Indian tribe shall be treated as a State except as otherwise determined appropriate by the Secretary.
(12)State fiscal support for higher education per FTE studentThe term State fiscal support for higher education per FTE student, used with respect to a State or Indian tribe for a fiscal year, means, the quotient of— (A)the State fiscal support for higher education for the previous fiscal year; divided by
(B)the number of full-time equivalent students enrolled in public institutions of higher education in such State or tribe for such previous fiscal year.. IIStudent success fund 201.Student success fundPart J of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), as added by section 101, is further amended by adding at the end the following:

2Student success fund
499I.In generalFrom amounts appropriated under section 499O for any fiscal year, the Secretary shall carry out a grant program (to be known as the Student Success Fund) to make grants to eligible entities to carry out the activities and services described in section 499L. 499J.Federal share and matching funds (a)Federal share (1)Formula requirementsThe Federal share of a grant under this subpart shall be based on a formula, developed by the Secretary, that accounts for—
(A)the State or Indian tribe’s relative share of eligible students, as determined in accordance with section 499B(c); (B)the State or Indian tribe’s relative share of Federal Pell Grant recipients; and
(C)the ratio between a State or Indian tribe’s funding per full-time equivalent (FTE) student at public institutions of higher education and the average net price at public 4-year institutions of higher education, in such a way as to reward States and Indian tribes that keep net prices for students low while maintaining their fiscal support for higher education. (2)Formula published before application deadlineThe Secretary shall—
(A)develop the formula described in paragraph (1); (B)calculate estimated allotments for each eligible entity under such formula; and
(C)publish such formula and estimated allotments not later than the date of the notice soliciting applications for participation in the program under this subpart. (b)Matching funds (1)In generalExcept as provided in paragraph (2), an eligible entity participating in the program under this subpart shall provide, from non-Federal sources, in cash or in kind—
(A)in each of the first, second, third, and fourth years of participation in the program, an amount equal to 25 percent of the amount such entity received under subsection (a) with respect to such year; (B)in each of the fifth and sixth years of participation in the program, an amount equal to 50 percent of the amount such entity received under subsection (a) with respect to such year;
(C)in each of the seventh and eighth years of participation in the program, an amount equal to 75 percent of the amount such entity received under subsection (a) with respect to such year; and (D)in the ninth year and each subsequent year thereafter of participation in the program, an amount equal to 100 percent of the amount such entity received under subsection (a) with respect to such year.
(2)Exception for indian tribesThe Secretary may modify or waive the matching fund requirements under paragraph (1) in the case of an eligible entity that is an Indian tribe. (3)ReallotmentIf an eligible entity returns to the Secretary any portion of the grant amount provided to such eligible entity under this subpart for any fiscal year, or requests a grant amount that is less than the Federal share determined for such entity in accordance with subsection (a), the Secretary shall reallot such excess amount for the succeeding fiscal year, in addition to the amounts appropriated under 499O for such succeeding fiscal year.
(c)Supplement, not supplantGrant funds awarded under this subpart shall be used to supplement, and not supplant, other Federal, State, tribal, and local funds that would otherwise be expended to carry out activities assisted under this subpart. 499K.Applications (a)In generalTo be eligible to participate in the program under this subpart, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including—
(1)a plan that includes— (A)the amount of funds requested by the eligible entity under this subpart and the intended use of such funds;
(B)how the eligible entity will use the requested funds to implement promising and evidence-based institutional reforms and innovative practices to improve student outcomes, including— (i)implementation of the reforms and practices identified by such entity under section 499C(b)(3); and
(ii)annual implementation benchmarks that the entity will use to track progress in implementing such reforms and practices; (C)if the eligible entity is a State, how such eligible entity will support the scaling of evidence-based and innovative initiatives system-wide;
(D)how the eligible entity will meet its matching fund requirements under section 499J(b); (E)if the eligible entity is a State, how such eligible entity will prioritize spending on the public institutions of higher education specified in paragraph (2)(B); and
(F)the improvements the eligible entity anticipates in student outcomes, including improvements in transfer rates or completion rates, or both; and (2)if the eligible entity is a State, an analysis that includes—
(A)with respect to each public institution of higher education of the eligible entity— (i)the total per-student funding;
(ii)the amount of per-student funding from State-appropriated funds; (iii)the student demographics (including data on race, income, disability status, and remediation); and
(iv)transfer and completion rates, including such rates among low-income students, students of color, students with disabilities, and students in need of remediation; and (B)whether, of the public institutions of higher education of the eligible entity, the public institutions of higher education that received less funding on a per-student basis described in clause (i) or (ii), or both, of subparagraph (A), are serving disproportionately high shares of low-income students, students of color, students with disabilities, or students in need of remediation.
(b)Approval
(1)In generalNot later than 180 days after receiving a plan under subsection (a), the Secretary shall— (A)approve the plan; or
(B)require revisions to such plan. (2)Revisions requiredAn eligible entity shall make such revisions as required by the Secretary under paragraph (1)(B).
(c)PublicationThe Secretary shall make each plan approved under subsection (b)(1)(A) and each plan revised under subsection (b)(2) available to the public on the website of the Department. 499L.Program requirements (a)General requirements (1)Report on demonstrated progressFor the third year in which an eligible entity participates in the program under this subpart, and every 2 years thereafter, the eligible entity shall submit a report to the Secretary, in such manner and containing such information as the Secretary may require, that includes—
(A)the progress in meeting the annual implementation benchmarks included in the application of such eligible entity under section 499K(a)(1)(B); (B)the progress in improving the student outcomes identified by the entity under section 499K(a)(1)(F); and
(C)with respect to the 2 years after such report is submitted— (i)a plan for the use of funds under this subpart; and
(ii)the amount of funds requested by the eligible entity under this subpart. (2)ApprovalNot later than 180 days after receiving a plan under paragraph (1)(C)(i), the Secretary shall—
(A)approve the plan; or (B)require revisions to such plan.
(3)Revisions requiredAn eligible entity shall make such revisions as required by the Secretary under paragraph (2)(B). (b)Failure To meet requirementsIf an eligible entity does not meet the annual implementation benchmarks included in the application of such eligible entity under section 499K(a)(1)(B), as required to be reported under subsection (a)(1)(A), such eligible entity shall submit to the Secretary, at such time and in such manner as the Secretary may require—
(1)a written explanation for the delay in meeting such requirements; and (2)a plan that will enable such eligible entity to meet such requirements not later than 1 year after the date on which the eligible entity submitted the written explanation under paragraph (1).
(c)PublicationThe Secretary shall make each plan approved under subsection (a)(2)(A), each plan revised under subsection (a)(3), and each plan submitted under subsection (b)(2) available to the public on the website of the Department. 499M.Allowable uses of funds (a)In generalExcept as provided in subsection (b), an eligible entity shall use a grant under this subpart only to carry out the plan approved or revised for such year under section 499K.
(b)Use of funds for administrative purposesAn eligible entity that receives a grant under this subpart may use not more than 5 percent of such grant for administrative purposes relating to the grant under this subpart. (c)Prohibited uses of fundsNo funds received under this section shall be used to—
(1)pay contractors for the provision of pre-enrollment recruitment activities through a revenue sharing agreement; or (2)fund endowments, athletics, sectarian instruction, or religious worship.
499N.Eligible entity definedIn this subpart, the term eligible entity means a State or Indian tribe that is a recipient of a grant under subpart 1. 499O.Appropriations (a)Authorization and appropriationsThere are authorized to be appropriated, and there are appropriated to carry out this subpart (in addition to any other amounts appropriated to carry out this subpart and out of any money in the Treasury not otherwise appropriated), $1,000,000,000 for fiscal year 2022 and each succeeding fiscal year.
(b)AvailabilityFunds appropriated under subsection (a) shall remain available to the Secretary until expended.. IIIPathways to student success for Historically Black Colleges and Universities, Tribal Colleges and Universities, and Minority-Serving Institutions 301.Grants to Historically Black Colleges and Universities, Tribal Colleges and Universities, and Minority-Serving InstitutionsPart J of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), as added and amended by this Act, is further amended by adding at the end the following:

3Grants to historically Black Colleges and Universities, Tribal Colleges and Universities, and Minority-Serving Institutions
499P.Pathways to student success for Historically Black Colleges and UniversitiesFrom amounts appropriated under section 499U(a) for any fiscal year, the Secretary shall award grants to participating historically Black colleges or universities that meet the requirements of section 499S(a) to— (1)encourage students to enroll and successfully complete a bachelor’s degree at such colleges and universities;
(2)provide incentives to community college students to transfer to such colleges and universities through strong transfer pathways to complete a bachelor’s degree program; and (3)support such colleges and universities to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes.
499Q.Pathways to student success for Tribal Colleges and UniversitiesFrom amounts appropriated under section 499U(a) for any fiscal year, the Secretary shall award grants to participating Tribal Colleges or Universities that meet the requirements of section 499S(a) to— (1)encourage students to enroll and successfully complete a bachelor’s degree at such Colleges and Universities;
(2)provide incentives to community college students to transfer to such Colleges and Universities through strong transfer pathways to complete a bachelor’s degree program; and (3)support such Colleges and Universities to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes.
499R.Pathways to student success for Alaska Native-serving institutions, Asian American and Native American Pacific Islander-serving institutions, Hispanic-serving institutions, Native American-serving nontribal institutions, Native Hawaiian-serving institutions, and Predominantly Black institutionsFrom amounts appropriated under section 499U(a) for any fiscal year, the Secretary shall award grants to participating Alaska Native-serving institutions, Asian American and Native American Pacific Islander-serving institutions, Hispanic-serving institutions, Native American-serving nontribal institutions, Native Hawaiian-serving institutions, and Predominantly Black institutions that meet the requirements of section 499S(a) to—  (1)encourage students to enroll and successfully complete a bachelor’s degree at such institutions;
(2)provide incentives to community college students to transfer to such institutions through strong transfer pathways to complete a bachelor’s degree program; and (3)support such institutions to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes.
499S.Grant terms
(a)Institutional eligibilityAn institution shall meet the requirements of this subsection if the institution— (1)in a public or nonprofit 4-year institution that has a student body of which not less than 35 percent are low-income students;
(2)commits to maintaining or adopting and implementing promising and evidence-based institutional reforms and innovative practices to improve the completion rates and other student outcomes, such as— (A)providing comprehensive academic, career, and student support services (including mentoring, advising, case management services, and career pathway navigation), especially for low-income, first-generation, and adult students, and other students belonging to racial and other groups that are historically underrepresented in higher education;
(B)providing direct support services, or assistance in applying for such services, such as— (i)childcare, transportation, and emergency financial assistance;
(ii)assistance in obtaining health insurance coverage and accessing health care services, including behavioral and mental health services; (iii)affordable housing;
(iv)nutrition assistance programs or free or discounted food; and (v)means-tested Federal benefit programs, or similar State, tribal, or local benefit programs;
(C)providing accelerated learning opportunities and degree pathways, such as dual or concurrent enrollment programs and pathways to graduate and professional degree programs; (D)partnering with employers, industry, nonprofit associations, and other groups to provide opportunities to advance learning outside the classroom, including—
(i)work-based learning opportunities (such as internships or apprenticeships); or (ii)programs designed to improve inter-cultural development and personal growth (such as foreign exchange and study abroad programs); or
(E)strengthening remedial education, especially for low-income, first-generation, and adult students, and other students belonging to racial and other groups that are historically underrepresented in higher education, including through the use of multiple measures (such as a student’s college entrance examination score, grade point average, high school course list, or a placement examination) to identify students in need of remedial education; (3)sets performance goals for improving student outcomes for the duration of the grant; and 
(4)if receiving a grant for transfer students, has a formal, statewide articulation agreement with community colleges in the State in which such institution operates that guarantees— (A)that a student who earns postsecondary credit at any community college in such State shall be able to fully transfer such credit toward meeting related degree or certificate requirements at such institution; and
(B)that associate degrees awarded by community colleges in the State are fully transferable to, and credited as, the first 2 years of related baccalaureate programs at such institution. (b)Grant amount (1)Initial amountFor the first year that an eligible institution participates in the grant program under this subpart and subject to paragraph (3), such eligible institution shall receive a grant in an amount based on the product of—
(A)the actual cost of tuition and fees at the eligible institution in such year (referred to in this subpart as the per-student rebate); and (B)the number of eligible students enrolled in the eligible institution for the preceding year.
(2)Subsequent increasesFor each succeeding year after the first year of the grant program under this subpart, each participating eligible institution shall receive a grant in the amount determined under paragraph (1) for such year, except that in no case shall the amount of the per-student rebate for an eligible institution increase by more than 3 percent as compared to the amount of such rebate for the preceding year. (3)Limitations (A)Maximum per-student rebateNo eligible institution participating in the grant program under this subpart shall receive a per-student rebate amount for any year that is greater than the national average of annual tuition and fees at public 4-year institutions of higher education for such year, as determined by the Secretary.
(B)First-year tuition and feesDuring the first year of participation in the grant program under this subpart, no eligible institution may increase tuition and fees at a rate greater than any annual increase at the eligible institution in the previous 5 years. (4)Students enrolled less than full-timeThe Secretary shall develop and implement a formula for making adjustments to grant amounts under this subpart based on the number of eligible students at each eligible institution enrolled less than full-time and the associated tuition and fees charged to such students in proportion to the degree to which each such student is not attending on a full-time basis.
(c)ApplicationAn eligible institution that desires a grant under this subpart shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. (d)Use of fundsFunds awarded under this subpart to a participating eligible institution shall be used to waive or significantly reduce tuition and fees for eligible students by an amount not to exceed the annual per-student rebate amount. Such funds under this subpart may only be used to waive or reduce tuition and fees for the first 60 credits for which an eligible student is enrolled in the participating eligible institution.
(e)Supplement, not supplantFunds made available under section 499U to carry out this subpart shall be used to supplement, and not supplant, other Federal, State, tribal, and local funds that would otherwise be expended to carry out activities under this subpart. 499T.DefinitionsIn this subpart:
(1)Alaska native-serving institutionThe term Alaska Native-serving institution has the meaning given such term in section 317(b).  (2)Asian american and native american pacific islander-serving institutionThe term Asian American and Native American Pacific Islander-serving institution has the meaning given such term in section 371(c). 
(3)Eligible studentThe term eligible student means a student, regardless of age, who— (A)is enrolled in an eligible program (as defined in section 481(b)) at a participating eligible institution, on at least a half-time basis;
(B)is a low-income student; (C)has been enrolled at such participating eligible institution under this subpart for not more than 60 credits; and
(D)has not been enrolled (whether full-time or less than full-time) for more than 6 semesters (or the equivalent) for which the student received a benefit under this subpart. (4)Hispanic-serving institutionThe term Hispanic-serving institution has the meaning given such term in section 502.
(5)Historically Black college or universityThe term historically Black college or university means a part B institution described in section 322(2). (6)Low-income studentThe term low-income student shall include—
(A)any student eligible for a Federal Pell Grant under section 401; and (B)any student who meets the financial eligibility criteria for receiving a Federal Pell Grant under section 401, but who is ineligible to receive a Federal Pell Grant.
(7)Native American-serving nontribal institutionThe term Native American-serving nontribal institution has the meaning given such term in section 371(c). (8)Native hawaiian-serving institutionThe term Native Hawaiian-serving institution has the meaning given such term in section 317(b).
(9)Predominantly Black institutionThe term Predominantly Black institution has the meaning given such term in section 371(c). (10)Tribal college or universityThe term Tribal College or University has the meaning given the term in section 316(b)(3).
499U.Appropriations
(a)Authorization and appropriations for HBCU, TCU, and MSI grantsFor the purpose of carrying out this subpart there are authorized to be appropriated, and there are appropriated— (1)$98,100,000 for fiscal year 2022;
(2)$321,040,000 for fiscal year 2023; (3)$1,912,010,000 for fiscal year 2024;
(4)$1,988,710,000 for fiscal year 2025; (5)$2,068,960,000 for fiscal year 2026;
(6)$2,151,010,000 for fiscal year 2027; (7)$2,184,900,000 for fiscal year 2028;
(8)$2,329,370,000 for fiscal year 2029; (9)$2,423,910,000 for fiscal year 2030; and
(10)$2,521,990,000 for fiscal year 2031 and each succeeding fiscal year. (b)AvailabilityFunds appropriated under subsection (a) for a fiscal year are to remain available to the Secretary through the two fiscal years following such fiscal year.
(c)Insufficient fundsIf the amount appropriated under subsection (a) for a fiscal year is not sufficient to award each institution participating in the grant programs under sections 499P, 499Q, and 499R a grant under this subpart equal to 100 percent of the grant amount determined under section 499S(b), the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount appropriated under subsection (a)..  